No. 12808

         I N THE SUPREME C U T O THE STATE O MONTANA
                          OR    F           F

                                         1975



ROY A. MAXTED,

                           P l a i n t i f f and A p p e l l a n t ,



STANLEY STENBERG,

                           Defendants and Respondents.



Appeal from:      D i s t r i c t Court of t h e S i x t h J u d i c i a l D i s t r i c t ,
                  Honorable Jack D. Shanstrom, Judge p r e s i d i n g .

Counsel of Record :

     For Appellant :

            Grant and Heard, Columbus, Montana
            Richard W. Heard argued, Columbus, Montana
            Berger, Anderson, S i n c l a i r & Murphy, B i l l i n g s ,
             Montana
            Richard W. Anderson argued, B i l l i n g s , Montana

     For Respondents :

            Huppert and Swindlehurst, L i v i n g s t o n , Montana
            Joseph T. Swindlehurst argued, Livingston, Montana
            0. J. Paulson, Big Timber, Montana



                                                 Submitted : January 13, 1975

                                                    Decided :
                                                                   g> 2 5 1975
                                                                    gW
Filed:   j q p ~% 5 1975
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court,

        This i s an appeal from a judgment e n t e r e d i n t h e d i s t r i c t
c o u r t , S w e e t a a s s County, denying p l a i n t i f f s p e c i f i c performance
f o r an a l l e g e d breach of c o n t r a c t because of defendants' f a i l u r e
t o s e l l t h e i r ranch t o p l a i n t i f f a f t e r execution of a b u y - s e l l
agreement.
        O September 23, 1970, defendants S t a n l e y and Ann Stenberg,
         n
h e r e i n a f t e r r e f e r r e d t o a s s e l l e r s , l i s t e d t h e i r ranch c o n s i s t i n g
of approximately 315 a c r e s l o c a t e d west of Big Timber, Montana, f o r
s a l e w i t h r e a l e s t a t e broker Harold Mjolsness, h e r e i n a f t e r r e f e r r e d
t o a s r e a l t o r , f o r t h e p r i c e of $70,000.             The l i s t i n g e x p i r e d March
1, 1971.        With t h e consent of s e l l e r s , t h e r e a l t o r continued t o show
t h e p r o p e r t y t o i n t e r e s t e d p a r t i e s b u t was unable t o f i n d a buyer,
        I n t h e summer 1972, p l a i n t i f f Roy Maxted, a r e s i d e n t of t h e
s t a t e of C a l i f o r n i a , h e r e i n a f t e r r e f e r r e d t o a s purchaser, decided
t o s e t t l e i n Montana and purchase a ranch.                        He i n q u i r e d of t h e
r e a l t o r and was advised t h a t s e l l e r s ' ranch was on t h e market.                           After
n e g o t i a t i o n s , a b u y - s e l l agreement was executed on J u l y 7, 1972, by
purchaser and r e a l t o r , and by s e l l e r s on August 3 , 1972.                           The
agreement provided i n p a r t :

        1)     The purchaser pay a $1,000 d e p o s i t a s e a r n e s t money and
a s p a r t payment of t h e purchase p r i c e of $75,000.                          The balance i n
t h e amount of $74,000 t o be paid $1,000 on o r b e f o r e August 7, 1972,
and a d d i t i o n a l payments each month u n t i l purchaser had paid a t o t a l
of $15,000, on o r b e f o r e January 1, 1973,                         Purchaser t h e r e a f t e r t o
make annual payments of $6,000 which w i l l i n c l u d e i n t e r e s t a t t h e
c u r r e n t r a t e charged by t h e f e d e r a l land bank f o r t h e d u r a t i o n of
t h e c o n t r a c t a period of f i f t e e n y e a r s , and, a t t h a t time t h e unpaid
balance w i l l be due and payable i n one sum.
        2)     A l e g a l d e s c r i p t i o n of t h e land purchased, i n c l u d i n g

a l l recorded water r i g h t s ; s e l l e r s t o r e t a i n one-half of t h e
e x i s t i n g mineral r i g h t s and purchaser t h e remaining o n e - h a l f ,
u n t i l f i n a l payment.       Upon f i n a l payment s e l l e r s agreed            t o re-
l e a s e a l l mineral r i g h t s t o purchaser.
        3)     A l l i r r i g a t i o n f i x t u r e s , h e a t i n g f i x t u r e s and equipment,
i n c l u d i n g water h e a t e r s e t c . , were t o be l e f t a s p a r t of t h e pro-
p e r t y purchased.
        4)     S e l l e r s a t t h e i r expense s h a l l f u r n i s h an a b s t r a c t of
t i t l e o r a t t h e i r o p t i o n t i t l e i n s u r a n c e showing merchantable t i t l e
vested i n s e l l e r s , f r e e and c l e a r of a l l l i e n s and encumbrances,
w i t h no exceptions.

        5)     The r e a l p r o p e r t y was t o b e conveyed by warranty deed and
p e r s o n a l p r o p e r t y by b i l l of s a l e , f r e e and c l e a r of a l l encumbrances,
except zoning r e s e r v a t i o n s i n t h e f e d e r a l p a t e n t ,
        6)     S e l l e r s s h a l l pay a l l t a x e s f o r 1972 and p r i o r y e a r s .
Purchaser s h a l l pay a l l t a x e s and assessments t h e r e a f t e r .                Encum-
brances may be paid o u t of purchase p r i c e by s e l l e r s a t t h e d a t e
of c l o s i n g .

        7)     Time i s of t h e e s s e n c e and purchase r i g h t s a r e n o t a s s i g n -
a b l e without w r i t t e n consent of s e l l e r s .

        8)     S e l l e r s agreed t o remove a l l o l d machinery b e f o r e possession
date.
        9)     S e l l e r s agree t o t r a n s f e r present p r i v a t e leases [including
t h e d e s c r i p t i o n ] t o purchaser a t t h e time o f c l o s i n g s a l e .

        10)      Harold Mjolsness i s a g e n t f o r s e l l e r s and s e l l e r s a g r e e
t o convey t o purchaser t h e p r o p e r t y d e s c r i b e d and on t h e terms con-
t a i n e d i n t h e agreement.         S e l l e r s a g r e e t o pay t h e i r a g e n t $2,500
f o r s e r v i c e s rendered i n t h e t r a n s a c t i o n , and f u r t h e r provided:
        "* fc 2k 1/we a u t h o r i z e s a i d a g e n t t o pay o u t of t h e c a s h
        proceeds of s a l e t h e expense of f u r n i s h i n g evidence of
        t i t l e , of r e c o r d i n g f e e s and revenue stamps, i f any, a s
        w e l l a s any encumbrances on s a i d premises payable by m a t / o r        e
        before closing.*           *    9:"
        There was no p r o v i s i o n i n t h i s b u y - s e l l agreement t o e n t e r i n t o
any o t h e r c o n t r a c t agreement a t any f u t u r e time.                 The agreement,
i n f a c t , r e c i t e s a s i t r e l a t e s t o purchaser and o r a l promises,
t h a t t h e purchaser e n t e r s         i n t o t h i s agreement i n f u l l r e l i a n c e
upon h i s independent i n v e s t i g a t i o n and judgment.                    There a r e no
v e r b a l o r o t h e r agreements which modify o r a f f e c t t h e b u y - s e l l
agreement.
        Following t h e execution of t h e b u y - s e l l agreement purchaser
s o l d h i s home and l i q u i d a t e d h i s c o n s t r u c t i o n b u s i n e s s i n C a l i f o r n i a .
        The r e a l t o r d i d n o t u s e h i s r e g u l a r a t t o r n e y b u t h i r e d M r .
Richard Heard of Columbus, Montana, t o p r e p a r e a c o n t r a c t f o r deed,
because r e l a t o r ' s r e g u l a r a t t o r n e y was n o t s a t i s f a c t o r y t o s e l l e r s .
        I n November 1972, purchaser r e t u r n e d t o Montana and met w i t h
s e l l e r s and       ,        i n M r . ~ e a r d ' slaw o f f i c e t o d i s c u s s terms and
refinements t o be included i n a formal c o n t r a c t f o r deed t o be
prepared by Heard.              A t t h i s meeting purchaser ,offered t o pay t h e
remaining balance on t h e b u y - s e l l agreement, b u t was r e q u e s t e d by
s e l l e r s t o withhold payment u n t i l a f t e r January 1, 1973, because
of s e l l e r s ' t a x problems f o r 1972.              In court, s e l l e r s did not
d i r e c t l y admit making t h i s r e q u e s t , b u t n e i t h e r d i d they deny i t
completely.          They allowed a s t o t h e t a x problem, b u t maintained
t h e money could have been placed i n escrow.                            I n any e v e n t , t h e par-
t i e s agreed t h e new d a t e f o r payment of t h e $14,000 t o be January
5 , 1973.
       A t t h i s p o i n t t h e p a r t i e s were l e f t a l o n e by t h e a t t o r n e y t o
d i s c u s s and a g r e e on t h e terms of t h e proposed c o n t r a c t .                  A f t e r an
hour he r e t u r n e d t o t h e conference room and d i s c u s s e d t h e o r a l
agreement.          T h e r e a f t e r , he prepared a c o n t r a c t f o r deed, submitted
t o t h e purchaser i n C a l i f o r n i a where i t was signed by him on

December 11, 1972.
        I n o r d e r t o c o n s t r u c t a home on t h e ranch, purchaser*needed
f i v e a c r e s r e l e a s e d t o him t o s a t i s f y t h e f i n a n c i a l arrangements
f o r t h e home.       S e l l e r s r e f u s e d t o s i g n t h e c o n t r a c t f o r deed because
t h e u r o v i s i o n g r a n t i n g t h e f i v e a c r e s t o purchaser on c l o s i n g
was unacceptable t o them.               Purchaser was s o informed by telephone
on December 9 , 1972.            A amendment t o t h e c o n t r a c t was prepared,
                                  n
but s e l l e r s continued t o o b j e c t t o any r e l e a s e of f i v e a c r e s p r i o r
t o payment of a more s u b s t a n t i a l sum than t h e $15,000 down payment.

       A t t h i s p o i n t t h e r e were s e v e r a l telephone c a l l s between
r e l a t o r and purchaser concerning t h e $14,000 due on January 5 ,
1973, under t h e b u y - s e l l agreement.             Purchaser t e s t i f i e d he had
n o t h i n g i n hand ardno t i t l e r e p o r t , e t c . , and t h e r e f o r e he chose
t o come t o Montana and c l o s e t h e m a t t e r p e r s o n a l l y , b u t d i d n o t
a r r i v e i n time t o make t h e payment on January 5 , 1973.
       O January 8 , 1973, s e l l e r s r e q u e s t e d r e a l t o r t o n o t i f y pur-
        n
c h a s e r "to g e t some money up h e r e s o t h a t I know they were going t o
go through w i t h t h i s " .      Purchaser, d r i v i n g a t r u c k l o a d of f u r n i t u r e ,
a r r i v e d i n Montana on January 1 9 , 1973.               He tendered a c a s h i e r ' s
check f o r $14,000 t o s e l l e r s ' a g e n t , who accepted t h e check although
                                                                          Il
s e l l e r s a p p a r e n t l y considered "the d e a l was o f f .
       Purchaser and r e a l t o r t e s t i f i e d t h a t on January 1 9 , 1973, t h e
p a r t i e s were t o meet i n r e a l t o r ' s o f f i c e b u t s e l l e r s excused t h e i r
absence due t o c a t t l e b e i n g o u t , e t c .       Purchaser and r e a l t o r f i n a l l y
went t o t h e ranch l a t e i n t h e a f t e r n o o n o f t h e same day and s e l l e r s
explained t h e y had t o s e e about f i n a n c i n g i n Bozeman and could n o t
c l o s e t h e d e a l a t t h a t time.     S e l l e r s maintain they t o l d purchaser
and r e a l t o r t h e "deal was o f f " , y e t , s e l l e r s came t o a n o t h e r
meeting t h e evening o f t h e 1 9 t h a t r e a l t o r ' s o f f i c e .        Another con-
f e r e n c e was had then between t h e p a r t i e s , b u t no p o s i t i v e r e s u l t s
came o f t h e meeting.
       Purchaser r e t u r n e d t o C a l i f o r n i a and had a w r i t t e n demand
served on s e l l e r s , which was r e f u s e d .         Subsequently purchaser
brought t h e i n s t a n t a c t i o n f o r s p e c i f i c performance which was
t r i e d t o t h e c o u r t s i t t i n g without a j u r y .    The c o u r t denied
purchaser r e l i e f and i n i t s conclusions of law s t a t e d i n p a r t :
       "That t h e Buy-Sell Agreement c o n s t i t u t e d an agreement
       t o e n t e r i n t o a c o n t r a c t i n t h e f u t u r e and was n o t an
       enforceable contract.


       rI
         That, i n any e v e n t , t h e P l a i n t i f f abandoned t h e Buy-
       S e l l Agreement by f a i l i n g t o pay t h e balance of t h e
       down payment a s i n i t i a l l y a g r e e d ; by i n s i s t i n g upon
       t h e r e l e a s e p r o v i s i o n , which m a t e r i a l l y changed t h e
       agreement; and, f i n a l l y , by f a i l i n g t o pay t h e down
       payment o r t o come t o Montana t o r e s o l v e m a t t e r s on
       o r b e f o r e January 5 , 1973."
       O appeal, the controlling issues a r e :
        n
        (1)    Was t h e b u y - s e l l agreement a b i n d i n g and e n f o r c e a b l e
contract?
        (2)    I f s o , does t h e p u r c h a s e r ' s breach prevent r e c o v e r y ?
        (3)    Was t h e b u y - s e l l agreement abandoned by t h e p u r c h a s e r ?
       The r e a l t o r involved i n t h i s t r a n s a c t i o n was t h e a g e n t of
sellers.       H i s agency i s e x p r e s s and c o n t a i n e d i n t h e c o n t r a c t
document.       H i s a u t h o r i t y t o d i s b u r s e funds i s e x p r e s s l y given and
he would have apparent a u t h o r i t y t o r e c e i v e t h e purchase p r i c e .
1 2 Am J u r 2d Brokers $81, p. 833.                 His agency e x p r e s s l y went beyond
t h e mere a c t of f i n d i n g a purchaser.            T h i s agency had n o t been
revoked o r e x p i r e d d u r i n g t h e times p e r t i n e n t t o t h i s m a t t e r .
H i s agency s t a t u s was n o t questioned i n t h e r e c o r d .
       S e l l e r s c i t e Dineen v. S u l l i v a n , 123 Mont. 195, 213 P.2d 241,
a s p r i n c i p a l a u t h o r i t y i n support of t h e i r argument t h a t t h e n i n e
e s s e n t i a l elements i n Dineen         t h a t were n o t included i n t h e memorandum
i n t h a t c a s e , c o n s t i t u t e d some kind of guide a s t o t h e requirements
n e c e s s a r y t o have an e n f o r c e a b l e memorandum.       They a s k t h i s Court
t o make t h e s e comparisons w i t h t h e b u y - s e l l agreement i n t h e i n s t a n t
c a s e and somehow u s e t h e proposed c o n t r a c t f o r deed h e r e              as a
control reference.
       S e l l e r s have misread Dineen            and t h e holding t h e r e i n .       Dineen
i s distinguishable i n several respects.                      I t involved an a d m i t t e d l y
bland agreement t o s e l l and purchase r e a l p r o p e r t y which contained
an agreement t o e n t e r i n t o a formal c o n t r a c t c o n t a i n i n g t h e terms
agreed upon by t h e p a r t i e s and d e s i g n a t e d an a t t o r n e y t o prepare t h e
formal c o n t r a c t document.
        I n Dineen t h e amended complaint plead e i g h t e s s e n t i a l elements
o f t h e o r a l agreement t h a t were reduced t o w r i t i n g and c o n t a i n e d i n

t h e memorandum.           I n t h e complaint i n Dineen                 p l a i n t i f f plead n i n e
e s s e n t i a l elements o r a l l y agreed upon b u t n o t contained i n t h e
memorandum agreement.                The t r i a l c o u r t s u s t a i n e d a "demurrer" t o
t h e complaint and i t s judgment was appealed.                               This Court merely
reviewed t h e law of c o n t r a c t s i n W i l l i s t o n on C o n t r a c t s 2d Ed.;
s p e c i f i c performance c o n t a i n e d i n Pomeroy's Work S p e c i f i c Perform-
ance of C o n t r a c t s , 3rd Ed.; Restatement of t h e Law o f C o n t r a c t s ;
and c a s e a u t h o r i t y .   It then concluded t h a t every w r i t t e n c o n t r a c t
presupposed a p r i o r v e r b a l agreement, t h e w r i t i n g i s t h e evidence
of t h a t agreement and must c o n t a i n t h e e s s e n t i a l executory o r a l
agreements of t h e p a r t i e s o r i t w i l l n o t be enforced.                      The Court
h e l d t h a t t h e complaint on i t s f a c e demonstrated t h e memorandum d i d
n o t c o n t a i n a l l of t h e p a r t i e s ' e s s e n t i a l v e r b a l agreements t h e r e -
f o r e t h e complaint was d e f e c t i v e on i t s f a c e and s u b j e c t t o demurrer.
The Court s u s t a i n e d t h e judgment of t h e t r i a l c o u r t and i n essence
t h e c a u s e was dismissed.
        The agreements of t h e p a r t i e s c o n t a i n e d i n o r l e f t o u t of t h e
memorandum i n Dineen were never d i s c u s s e d i n t h e c o n t e x t of r e q u i r e -
ments t o c o n s t i t u t e a v a l i d o r an e n f o r c e a b l e c o n t r a c t i n s p e c i f i c
performance.           The q u e s t i o n t h e r e decided was ---Did               it contain the

e s s e n t i a l elements of t h e v e r b a l agreements of t h e p a r t i e s i n t h a t
case?
       O t h i s p o i n t i n t h e i n s t a n t c a s e , s e l l e r s i n t h e i r answer and
        n
c o u n t e r c l a i m d i d n o t plead t h i s defense t o t h e b u y - s e l l agreement.
They plead bad f a i t h and f r a u d i n t h e November 1972 t e n d e r .                        They
considered t h e agreement t e r m i n a t e d , and "did e n t e r i n t o new n e g o t i a -
t i o n s f o r t h e s a l e of t h e same p r o p e r t y      *   Jc   *.   ''(Emphasis o u r s ) .
       ~ h e ' h e wn e g o t i a t i o n s " r e f e r t o t h e c o n t r a c t f o r deed n e g o t i a -
tions.      They a l l e g e t h e y d i d n o t s i g n t h e c o n t r a c t f o r deed because
i t c o n t a i n e d a f i v e a c r e r e l e a s e n o t agreed t o by t h e s e l l e r s . Sub-
s e q u e n t l y s e l l e r s t r i e d t h e i r c a s e on t h e same theory.        I t would be
somewhat d i f f i c u l t on a p p e a l t o adopt t h e r a t i o n a l e of Dineen, even
ii permitted under Rule 8 ( c ) , M.R.Civ.P.
              :   A much b e t t e r reasoned c a s e f o r t h e p r o p o s i t i o n we
must f a c e t o determine i f t h e b u y - s e l l agreement i n t h i s cause i s
an e n f o r c e a b l e c o n t r a c t i s Steen v. Rustad, 132 Mont. 9 6 , 106,
313 P.2d 1014, c i t e d by both p a r t i e s .
       Steen       concerns a l e a s e w i t h o p t i o n t o buy c o n t a i n i n g two
p l a n s of payment, one f o r r e n t and t h e o t h e r f o r down payment t o
e x e r c i s e an o p t i o n t o purchase.        I f t h e down payment plan was
s e l e c t e d a c o n t r a c t would be drawn a t t h a t time and c o n t a i n t h e
terms s t a t d i n t h e memorandum i n t h e l e a s e - o p t i o n agreement.                 Those
terms were i n l e s s d e t a i l than t h o s e c o n t a i n e d i n t h e b u y - s e l l
agreement under c o n s i d e r a t i o n here.           The Court i n Steen             first
draws t h e d i s t i n c t i o n t h a t t o be enforced i n e q u i t y a c o n t r a c t
must be one wherein t h e p a r t i e s i n t e n d t o s e t down t h e e s s e n t i a l
elements of a c o n t r a c t f o r t h e purchase and s a l e of r e a l t y and n o t
a c o n t r a c t t o a g r e e on t h e s e terms i n t h e f u t u r e .       Then, assuming
i t i s intended t o be a b i n d i n g c o n t r a c t and a more formal agreement

i s contemplated i n t h e f u t u r e , e q u i t y w i l l g r a n t s p e c i f i c perform-
ance of t h e l e s s formal i n s t r u m e n t . The Court then went on t o say:
       "*   **      I t i s of c o u r s e w e l l - s e t t l e d t h a t a c o n t r a c t
       t o b e s p e c i f i c a l l y e n f o r c e a b l e must b e complete and
       c e r t a i n i n a l l e s s e n t i a l m a t t e r s included w i t h i n i t s
       scope. Nothing ,must be l e f t t o c o n j e c t u r e o r surmise,
       o r be s o vague a s t o make i t impossible f o r t h e c o u r t
       t o g l e a n t h e i n t e n t o f t h e p a r t i e s from t h e i n s t r u m e n t ,
       o r t h e a c t s sought t o be enforced. [ C i t a t i o n s ]
       "It i s e q u a l l y w e l l - s e t t l e d t h a t a b s o l u t e c e r t a i n t y and
       completeness i n every d e t a i l i s n o t a p r e r e q u i s i t e of
       s p e c i f i c performance, only r e a s o n a b l e c e r t a i n t y and
       completeness being r e q u i r e d . Those m a t t e r s which a r e
       merely s u b s i d i a r y , c o l l a t e r a l , o r which go t o t h e per-
       formance of t h e c o n t r a c t a r e n o t e s s e n t i a l , and t h e r e f o r e
       need n o t be expressed i n t h e i n f o r m a l agreement. [ C i t a t i o n s ]


       " f c 9 *The defendant s t r e s s e d t h e f a c t t h e r e was no mention
             ;
       of t a x e s , i n t e r e s t , s e c u r i t y , a c r e a g e t o be p l a n t e d o r time
       of performance. However t h e r e a r e many c a s e s h o l d i n g t h a t
       t h e s e a r e a11 c o l l a t e r a l m a t t e r s which a r e n o t e s s e n t i a l
       t o t h e v a l i d i t y of t h e c o n t r a c t . [ C i t a t i o n s ] " (Emphasis o u r s ) .
       A c l o s e examination of t h e b u y - s e l l agreement involved h e r e
r e v e a l s by i t s terms, t h a t a l l of t h e agreed p r o v i s i o n s a r e con-
tained therein.           The conduct of t h e p a r t i e s , t h e admissions i n
t h e p l e a d i n g s , t h e t r i a l r e c o r d , and t h e f a c t t h e agreement was
prepared by t h e s e l l e r s ' a g e n t l e a v e s no doubt t h a t i t c o n t a i n e d
che o r a l agreements of t h e p a r t i e s and i s complete and c e r t a i n i n
all e s s e n t i a l m a t t e r s , a s r e q u i r e d under Montana law, and i s t h e r e -
f o r e e n f o r c e a b l e by s p e c i f i c performance.
        I s s u e s 2 and 3 concern a l l e g e d abandonment by t h e purchaser and
~ u r c h a s e r ' s a l l e g e d breach i n so f a r a s i t would prevent recovery
based on n o t having made f i n a l payment on o r b e f o r e January 5 , 1973,
"time being t h e essence of t h e c o n t r a c t 1 ' ,
       Reviewing t h e conduct of t h e p a r t i e s :              keeping i n mind t h a t
purchaser had a problem l i q u i d a t i n g h i s b u s i n e s s and s e l l i n g h i s
home i n C a l i f o r n i a , t h a t purchaser promptly proceeded t o do s o a f t e r
execution of t h e b u y - s e l l agreement, H e came back t o Montana i n
November 1972 and was l e d t o b e l i e v e t h a t t h e s e n e g o t i a t i o n s would
l e a d t o a more formal c o n t r a c t f o r deed.              A t t h a t time purchaser
o f f e r e d t o pay t h e e n t i r e $14,000 b u t consented t o a n o t h e r d a t e t o
accommodate s e l l e r s .        It was conceded a t t r i a l t h a t purchaser had
t h e a b i l i t y t o pay.     Purchaser r e t u r n e d t o C a l i f o r n i a and executed
t h e r e t h e new c o n t r a c t when i t was presented.               Purchaser was then
advised t h e s e l l e r s r e f u s e d t o e n t e r i n t o t h e c o n t r a c t f o r deed
based on t h e f i v e a c r e r e l e a s e p r o v i s i o n .    S e l l e r s 1 agent a s s u r e d
purchaser t h e c o n t r a c t could b e and would be amended, and an agree-
ment would be reached, T h e r e a f t e r , purchaser was pressed t o make
t h e $14,000 payment due under t h e only c o n t r a c t he had, t h e b u y - s e l l
agreement.         Purchaser complained he had no t i t l e a s s u r a n c e and was
somewhat l e e r y .      He decided t o come t o Montana w i t h a new t r u c k ,
purchased f o r t h e ranch o p e r a t i o n and loaded w i t h f u r n i t u r e , t o
personally close the deal.                  A l l p a r t i e s knew purchaser was e n r o u t e
and purchaser was              never a d v i s e d n o t t o proceed,          or that the contract
was considered c a n c e l l e d by s e l l e r s .
       There i s a d i s p u t e a s t o what was s a i d a t t h e ranch t h e day
the ~ a r t i e s
                met t h e r e , b u t t h e y continued t o n e g o t i a t e t h e same                 ~




evening on t h e c o n t r a c t f o r deed.           Purchaser had a l r e a y tendered
t h e $14,000 c a s h i e r ' s check t o r e a l t o r and i t was accepted by him.
N i n s t r u c t i o n s t o r e t u r n t h e money were given r e a l t o r by s e l l e r s
 o
u n t i l purchaser had r e t u r n e d t o C a l i f o r n i a .
       There i s no evidence i n t h e r e c o r d t h a t purchaser e v e r i n -
tended t o abandon t h e c o n t r a c t nor f o r t h a t m a t t e r t h e s e l l e r s .
S e l l e r s k e p t p r e s s i n g f o r payment which r e s u l t e d i n b r i n g i n g pur-
c h a s e r t o Montana, a g a i n .      The r e c o r d r e v e a l s r e a l t o r had d i f f i -
c u l t y w i t h s e l l e r s when s e l l e r s were asked t o produce merchantable
t i t l e evidence.       A s a m a t t e r of f a c t , n e i t h e r s e l l e r s n o r t h e i r
agent e v e r produced evidence of good t i t l e f o r p u r c h a s e r , even
though t h e c o n t r a c t r e q u i r e d s e l l e r s t o f u r n i s h such evidence.
       Considering p u r c h a s e r ' s change of p o s i t i o n t o h i s d e t r i m e n t ,
and c o n s t a n t u r g i n g and a s s u r a n c e s given by s e l l e r s ' a g e n t and
s e l l e r s ' f a i l u r e t o a d v i s e purchaser t o t h e c o n t r a r y o r p u t pur-
chaser on n o t i c e , s e l l e r s would be estopped n o t t o comply w i t h t h e
contract.        T h i s would b e p a r t i c u l a r l y t r u e a f t e r a c c e p t i n g payment.
17 Am J u r 2d, C o n t r a c t s $ 9.
       So f a r a s t h e l a t e payment i s concerned Brown v. G r i f f i n , 150
Mont. 498, 505, 436 P.2d 695, examined a c o n t r a c t w i t h t h e i d e n t i c a l
wording on f u r n i s h i n g of t i t l e by t h e s e l l e r and t h e i d e n t i c a l
language "Time i s of t h e essence".                   It f u r t h e r concerned making of
a f i n a l payment under t h e b u y - s e l l agreement.                It i s i d e n t i c a l t o
t h e i n s t a n t c a s e i n s o f a r a s language i s concerned.             I n Brown
t h e Court      explained t h a t under a c o n t r a c t which does n o t e x p r e s s l y
provide f o r t h e time o f performance of s e l l e r s ' agreement t o f u r n i s h
an a b s t r a c t o r t i t l e i n s u r a n c e , a r e a s o n a b l e t i m e w i l l be implied.
The Court then s a i d :
       "9:  *    9 What i s a r e a s o n a b l e time i n a given c a s e
                 :
       depends upon t h e t o t a l i t y of t h e surrounding c i r -
       cumstances. A s a g e n e r a l r u l e a c o n t r a c t t h a t an
       a b s t r a c t showing merchantable t i t l e s h a l l be f u r -
       n i s h e d without s p e c i f y i n g a p a r t i c u l a r time i s con-
       s t r u e d t o r e q u i r e such a b s t r a c t a s a c o n d i t i o n prece-
       d e n t t o any l i a b i l i t y of t h e purchaser t o pay f o r t h e
        property.         (55 Am.Jur., Vendor & Purchaser, 5 293, p.
        732, and 310, p. 742; 91 C.J.S. Vendor & Purchaser,
        5 100 (b) (1) , pp. 990,991. ) *          * *".
               A t o t a l i t y of t h e surrounding circumstances i n t h e i n s t a n t

c a s e would b e open t o no o t h e r suggestion than t h e l a t e payment
was excused under Brown, a s i d e from a waiver of l a t e payment by
acceptance of t h e payment by t h e s e l l e r s ' agent.
               T h e r e f o r e , w i t h a f i n d i n g of an e n f o r c e a b l e b u y - s e l l agree-
ment, never abandoned, and l a t e payment excused, t h e judgment of
t h e t r i a l c o u r t i s r e v e r s e d and t h e b u y - s e l l agreement i s ordered
enforced by a d e c r e e of s p e c i f i c performance.
               The c o n t r a c t f o r deed was never agreed upon o r executed and i t
i s o f no f o r c e o r e f f e c t .
               The c a u s e i s remanded t o t h e d i s t r i c t c o u r t f o r f u r t h e r pro-
ceedings n o t i n c o n s i s t e n t w i t h t h i s opinion.




                                                                             Justice



W Concur:
 e


--
                                                     4"


             -
---------------.----------------         >       ,
                                                                         '


        Chief J u s t i c e




U;
- - - , - c i L - C r r - - - r - r k - L , ' - - - - - * - - -I - - -

        Justices.